FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 03/18/2022 in which claims 1-14 were canceled; claims 32-34 were withdrawn; and claims 15-16, 19-20, 24, 28-29, 32 and 34 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 15-31 are under examination.

Withdrawn Rejection
	The rejection of claims 15-23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 15-16, 19-20, and 28. 

Maintained Objection
Claim Objections
Claims 20, 24 and 29 remain objected to because of the following informalities:  claims 20, 24 and 29 have recited improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that claims 20, 24 and 29 have been amended, thereby the objection is rendered moot. (Remarks, page 8).
In response, the Examiner disagrees. While Applicant has amended claims 20, 24 and 29 in an effort to obviate the objection drawn to improper Markush language, said amended claims remain to recite improper Markush language. 
An example of proper Markush language for claim 20 is “one or more emulsifiers selected from the group consisting of glyceryl stearate citrate, glyceryl stearate SE, stearic acid, stearate salts, polyglyceryl-3 methylglucose distearate, sodium cetearyl sulfate, potassium cetyl phosphate, polyglyceryl-10 stearate, and sodium stearoyl glutamate.”
An example of proper Markush language for claim 24 is “one or more UV filters selected from the group consisting of 2-phenylbenzimidazole-5-sulfonic acid and/or salts thereof; phenylene-1,4-bis(2-benzimidazyl)-3,3'-5,5'-tetrasulfonic acid salts; 1,4-di(2-oxo-10-sulfo-3-bornylidenemethyl)benzene and salts thereof; 4-(2-oxo-3- 33321-P50596 bornylidenemethyl)benzenesulfonic acid salts; 2-methyl-5-(2-oxo-3-bornylidenemethyl)sulfonic acid salts; 2,2'-methylenebis(6-(2H-benzotriazol-2-yl)-4-(1,1,3,3-tetramethylbutyl)phenol); 2-(2H-benzotriazol-2-yl)-4-methyl-6-[2-methyl-3- [1,3,3,3-tetramethyl-1-[(trimethylsilyl)oxy]disiloxanyl]propyl]phenol; ethylhexyl salicylate; terephthalidenedicamphorsulfonic acid; 2-ethylhexyl 4-(dimethylamino)benzoate; amyl 4-(dimethylamino)benzoate; di(2-ethylhexyl) 4-methoxybenzalmalonate; homomenthyl salicylate; 2-ethylhexyl 2-hydroxybenzoate; dimethicodiethylbenzalmalonate; 3-(4-(2,2- bisethoxycarbonylvinyl)phenoxy)propenyl)methoxysiloxane / dimethylsiloxane copolymer; hexyl 2-(4'-diethylamino-2'-hydroxybenzoyl)benzoate dioctylbutylamidotriazone; 2,4-bis[5-1(dimethylpropyl)benzoxazol-2-yl-(4-phenyl)imino]- 6-(2-ethylhexyl)imino-1,3,5-triazine; 2,4-bis{1[4-(2- ethylhexyloxy)-2-hydroxy]phenyl}-6-(4-methoxyphenyl)-1,3,5-triazine; tris(2-ethylhexyl) 4,4',4"-(1,3,5-triazine-2,4,6- triyltriimino)trisbenzoate; 2,4,6-tribiphenyl-4-yl-1,3,5-triazine; merocyanine; titanium dioxide; and zinc oxide.”
An example of proper Markush language for claim 29 is “the emulsion further comprises ethanol, phenoxyethanol, 4-hydroxyacetophenone, 2-methylpropane-1,3-diol, 1,2-pentanediol, 1,2-hexanediol, 1,2-octanediol, 1,2-decanediol, ethylhexylglycerin, or a combination thereof.”
As a result, for at least the reason discussed above, claims 20, 24 and 29 stands objected for reciting improper Markush language.

Modified Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the parenthetical recitation  “(also: 2,4,6-tris[aniline-(p-carbo-2’-ethyl-1’-hexyloxy)]-1,3,5-triazine (INCI: Ethylhexyl Triazone)” is indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). To obviate this rejection, it is suggested that Applicant remove these parenthetical expressions.
As a results, claim 24 does not clearly set forth the metes and bounds of patent protection desired.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 24 has been amended in a way which is believed to render the 112(b) rejection moot. (Remarks, page 9, 1st paragraph).
In response, the Examiner disagrees. While claim 24 was amended to remove “(INCI: Ethylhexyl Triazone)” from the claim, this removal only partially addressed the parenthetical expression. Applicant has not removed the first half of the parenthetical expression of “(also: 2,4,6-tris[aniline-(p-carbo-2’-ethyl-1’-hexyloxy)]-1,3,5-triazine.” Thus, claim 24 remains rejected under 112(b) as being indefinite for the reason of record.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate et al (18 September 2003; US 2003/0175316 A1; cited in IDS filed 04/14/2021).
This rejection is maintained.
Regarding claim 15, Pate teaches a cosmetic o/w emulsion comprising 4-(tert-buyl)-4’-methoxydibenzoylmethane (avobenzone), wherein the emulsion has oil droplets with a particle size of less than 3 microns (Abstract; [0007], [0010], [0012], [0016], [0021]-[0022], [0024], [0030]; Example 11). Pate teaches the cosmetic emulsion exhibit improved SPF and/or critical wavelength over conventional sunscreen formulations ([0012]).
It would have been obvious to one of ordinary skill in the art to routinely optimize the size of the oil droplets in the emulsion of Pate to the diameter size as claimed, produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Pate provided the guidance for optimizing the diameter size of oil droplets in the emulsion containing 4-(tert-buyl)-4’-methoxydibenzoylmethane (avobenzone) using a homogenizer to particle size of less than 3 microns, which overlaps or fall within the claimed “at least 90% of the oil droplets in the emulsion has a size (diameter) of less than 8 µm.” Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the diameter size or particle size distribution of the oil droplets in the emulsion to achieve the desired stabilized cosmetic o/w emulsion with improved SPF. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the diameter size of the oil droplets in the emulsion would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 16, Pate teaches a cosmetic o/w emulsion comprising 4-(tert-buyl)-4’-methoxydibenzoylmethane (avobenzone), wherein the emulsion has oil droplets with a particle size of less than 3 microns, preferably less than 2 microns ([0012] and [0030]; Example 11), which overlaps or fall within in the claimed parameter of “at least 90% of the oil droplets in the emulsion have a size (diameter) of above 350 nm.” As discussed above, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the diameter size or particle size distribution of the oil droplets in the emulsion to achieve the desired stabilized cosmetic o/w emulsion with improved SPF. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the diameter size of the oil droplets in the emulsion would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 17, Pate teaches the emulsion has been homogenized using a rotor/stator device (Example 11).
Regarding claim 19, the emulsion of Pate does not contain oxybenzone, octocrylene and octyl methoxycinnamate (Example 11).
Regarding claim 23, the emulsion of Pate is free from parabens, methylisothiazoline, chloromethylisothiazoline and DMDM hydantoin (Example 11).
Regarding claim 24, Pate teaches the emulsion further contains homosalate (homomenthyl salicylate) ([0072]: Example 11).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 15-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schade et al (30 July 2015; US 2015/0209259 A1) in view of Pate et al (18 September 2003; US 2003/0175316 A1; cited in IDS filed 04/14/2021).
This rejection is maintained.
Regarding claim 15, Schade teaches a cosmetic sunscreen composition in the form of an o/w emulsion comprising 4-(tert-butyl)-4’-methoxydibenzoylmethane (Abstract; [0013]-[0047], [0060]: Formula 1; claims 1-20). 
However, Schade does not teach the at least 90% of the oil droplets in the emulsion have size (diameter) of less than 8 µm of claim 15.
Regarding the diameter of the oil droplets in the emulsion of claim 15, Pate teaches a cosmetic o/w emulsion comprising 4-(tert-buyl)-4’-methoxydibenzoylmethane (avobenzone), wherein the emulsion was homogenized using a rotor/stator mixer to produce a homogenized emulsion with oil droplets having particle size of less than 3 microns (Abstract; [0007], [0010], [0012], [0016], [0021]-[0022], [0024], [0030]; Example 11).
It would have been obvious to one of ordinary skill in the art to homogenize the emulsion of Schade using known device such as a rotor/stator mixer so as to produce a resultant emulsion having oil droplets with diameter size of less than 8 µm, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Pate provided the guidance to do so by teaching that the cosmetic sunscreen emulsion of Schade containing 4-(tert-butyl)-4’-methoxydibenzoylmethane can be homogenized with a rotor/stator mixer so as to produce a resultant emulsion having oil droplets having particle size of less than 3 microns, and such emulsion having oil droplets having particle size of less than 3 microns are stable and exhibit improved SPF (Pate: [0012]; Example 11). Thus, Pate provided the guidance for optimizing the diameter size of oil droplets in the emulsion containing 4-(tert-buyl)-4’-methoxydibenzoylmethane (avobenzone) of Schade using a homogenizer to particle size of less than 3 microns, which is a parameter that overlaps or fall within the claimed “at least 90% of the oil droplets in the emulsion have a size (diameter) of above 350 nm.” Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to use known homogenizer (rotor/stator mixer) in the art to achieve optimal diameter size or particle size distribution of the oil droplets in the emulsion and obtain a desired stabilized cosmetic o/w emulsion with improved SPF. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the diameter size of the oil droplets in the emulsion would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 16, Pate teaches a cosmetic o/w emulsion comprising 4-(tert-buyl)-4’-methoxydibenzoylmethane (avobenzone), wherein the emulsion was homogenized using a rotor/stator mixer to produce a homogenized emulsion with oil droplets having particle size of less than 3 microns, preferably less than 2 microns, and such emulsion having oil droplets with said particle size are stable and exhibit improved SPF ([0012]; Example 11). Thus, Pate provided the guidance for optimizing the diameter size of oil droplets in the emulsion containing 4-(tert-buyl)-4’-methoxydibenzoylmethane (avobenzone) of Schade using a homogenizer to particle size of less than 3 microns, preferably less than 2 microns, which is a parameter that overlaps or fall within the claimed “at least 90% of the oil droplets in the emulsion has a size (diameter) of less than 8 µm.” Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to use known homogenizer (rotor/stator mixer) in the art to achieve optimal diameter size or particle size distribution of the oil droplets in the emulsion and obtain a desired stabilized cosmetic o/w emulsion with improved SPF. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the diameter size of the oil droplets in the emulsion would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 17, Pate teaches the emulsion has been homogenized using a rotor/stator device (Example 11).
Regarding claim 18, Schade teaches the emulsion contains 4.50% by weight of 4-(tert-butyl)-4’-methoxydibenzoylmethane ([0060]: Formula 1)
Regarding claim 19, Schade teaches the emulsion is free of oxybenzone, octocrylene and octyl methoxycinnamate ([0019]; [0060]: Formula 1; claim 2).
Regarding claims 20-22, Schade teaches the emulsion contains emulsifier such as sodium stearoyl glutamate in an amount of 0.4% by weight ([0060]: Formula 1).
Regarding claim 23, Schade teaches emulsion is free from parabens, methylisothiazoline, chloromethylisothiazoline and DMDM hydantoin (claim 14).
Regarding claims 24-26, Schade teaches the emulsion further contains 2,4-bis{[4-(2-ethylhexyloxy)-2-hydroxy]phenyl}-6-(4-methoxyphenyl)-1,3,5-triazine (Bis-ethylhexyloxyphenol methoxyphenyl triazine) in an amount of 3.50% by weight ([0060]: Formula 1).
Regarding claim 27, Schade teaches the emulsion contain emulsifiers in amount from 0.1 to 7 wt% such as 1.00% by weight of glyceryl stearate and 0.40% by weight of sodium stearoyl glutamate ([0036]; [0060]: Formula 1).
Regarding claim 28, Schade teaches the emulsion further contains ethylhexyl triazone in amount of 3.00% by weight and phenylbenzimidazole sufonic acid in amount of 1% by weight ([0060]: Formula 1).
Regarding claim 29, Schade teaches the emulsion further contains ethylhexylglycerin ([0060]: Formula 1).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schade et al (30 July 2015; US 2015/0209259 A1) in view of Pate et al (18 September 2003; US 2003/0175316 A1; cited in IDS filed 04/14/2021), as applied to claims 15 and 29 above, and further in view of Hartmann et al (8 June 2017; WO 2017/093428 A1; citation and English translation via Google Patents).
This rejection is maintained.
The emulsion of claims 15 and 29 are discussed above, said discussion being incorporated herein its entirety.
However, Schade and Pate do not teach the 4-hydroxy-acetophenone and the amount of 4-hydroxy-acetophenone in the emulsion of claims 30 and 31, respectively.
Regarding claims 30-31, Hartmann teaches a cosmetic emulsion containing uv-absorbers (sunscreen agents) and preservatives such as 4-hydroxyacetophenone, wherein the 4-hydroxyacetophenone is present in the emulsion in an amount of 0.2% to 1% by weight (Abstract; pages 3, 5 and 11; claims 1-5).
It would have been obvious to one of ordinary skill in the art to include 4-hydroxy-acetophenone in the emulsion of Schade and Pate, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hartmann provided the guidance to do so by teaching that preservatives such as 4-hydroxyacetophenone can be added to the cosmetic emulsion of Schade and Pate and such addition of 4-hydroxyacetophenone provided a resultant emulsion with improvement in antibacterial and fungicidal actions (Hartmann: page 11). Thus, an ordinary artisan interested in maximizing the preservation of the emulsion would looked to including 4-hydroxyacetophenone in the emulsion of Schade and Pate with a reasonable expectation of obtaining a resultant emulsion with improvement in antibacterial and fungicidal actions, and achieve Applicant’s claimed invention with reasonable success.
It would also have also been obvious to one of ordinary skill in the art to optimize the amount of 4-hydroxyacetophenone included in the emulsion of Schade and Pate to amount from 0.01% to 2% by weight, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Hartmann provided the guidance for including 4-hydroxyacetophenone in the emulsion in an amount of 0.2% to 1% by weight, which is range that overlaps or fall within the claimed parameter of 0.01% to 2% by weight. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimal concentration of 4-hydroxyacetophenone included in the emulsion so as to obtain a desired emulsion with improvement in antibacterial and fungicidal actions. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of 4-hydroxyacetophenone in the emulsion would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
Applicant argues by alleging that Pate is not a “regular”  o/w emulsion, as the term “o/w emulsion” is not used in Pate, but rather, Pate teaches high internal phase ratio (HIPR) sunscreen-in-water emulsions. Applicant goes on to allege that the teachings from Pate at paragraphs [0011], [0016], [0024] and [0035], and in Example 11 do not teach the emulsion containing a “regular” dispersed (internal) oil phase, thereby the emulsion of Pate is not “regular” o/w emulsion. (Remarks, pages 9-10).

In response, the Examiner disagrees. Pate teaches the emulsion has a dispersed phase containing emollient such as sunscreen, and particularly indicated that the dispersed phase is considered an oil phase (Pate: Abstract; [0012], [0014], [0016]-[0019]; Examples 3-5, 7 and 11-12; claims 4 and 13), as well as, all the emollients listed in Pate are oil material or oil-soluble material (Pate: [0014]). Thus, the dispersed phase as taught by Pate is an oil phase, thereby Pate is indeed considered an oil-in-water (o/w) emulsion.

Applicant argues by alleging that at paragraphs [0019] and [0036], Pate refers particularly to the mean particle size of the dispersed (sunscreen) phase, and thus, Pate does not teach the instant claim 15 particle size distribution of at least 90% of oil droplets in the emulsion have a size of less than 8 µm. (Remarks, page 10, last paragraph to page 11).

In response, the Examiner disagrees. To the extent Pate does not in verbatim teaches “at least 90% of oil droplets in the emulsion have a size of less than 8 µm,” it is noted that Pate teaches the emollient (i.e., sunscreen) is present in the emulsion at a volume of about 80 to 95%, and said emollient has a volume-average mean particle size of less than 3 microns (Pate: [0012], [0019]; Examples 4 and 11; claims 6 and 8). Thus, as discussed above in the standing 103 rejection,  the particle size as taught by Pate overlaps or fall within the claimed “at least 90% of the oil droplets in the emulsion has a size (diameter) of less than 8 µm.” Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the diameter size or particle size distribution of the oil droplets in the emulsion to achieve the desired stabilized cosmetic o/w emulsion with improved SPF. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the diameter size of the oil droplets in the emulsion would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Applicant has not shown criticality of the claimed parameter of “at least 90% of oil droplets in the emulsion have a size of less than 8 µm” in achieving unexpected superior results when compared to the closest prior art (i.e., Pate), and thus, the optimization of the diameter size of the oil droplets in the emulsion would have been obvious in view of the guidance from Pate before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
As a matter of fact, it is noted that the instant specification discloses that the criticality of the droplet size of less than 8 µm in cosmetic O/W emulsion was for the photostabilization of 4-(tert-butyl)-4'-methoxydibenzoylmethane, and such resultant emulsion have a higher sun protection factor (SPF) than preparations with larger emulsion droplets (instant specification: pages 2 and 8-10). This appears to the same objective and results of the emulsion of Pate (Abstract; [0012], [0018]-[0023], [0030]; claims 33, 40, 41 and 47-49). Thus, it is noted that the Courts have stated [e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).
As a result, for at least the reason(s) discussed above, claims 15-31 remain rejected as being obvious and unpatentable over teachings of the cited prior art(s) in the standing 103 rejections as set forth in this office action.

New Objection
Claim Objections
Claim 28 is objected to because of the following informalities:  claim 28 has recited improper Markush group language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  
For example, a proper Markush language for claim 28 is “one or more selected from the group consisting of (i) from 2 % to 5 % by weight of tris(2-ethylhexyl) 4,4',4"-(1,3,5-triazine-2,4,6- triyltriimino)trisbenzoate, (ii) from 3 % to 5% by weight of 2-ethylhexyl 2-hydroxybenzoate, and (iii) from 1 % to 4% by weight of 2-phenylbenzimidazole-5-sulfonic acid and/or salts thereof, in each case based on a total weight of the emulsion.”
Appropriate correction is required.


Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613